Exhibit 10.1

EXECUTION VERSION

SETTLEMENT AND RELEASE AGREEMENT

THIS SETTLEMENT AND RELEASE AGREEMENT (this “Agreement”), dated as of
February 20, 2017 (“Effective Date”), is made and entered into by and among
Yahoo! Inc., a Delaware corporation (“Seller”), Yahoo Holdings Inc., a Delaware
corporation (the “Company”), and Verizon Communications Inc., a Delaware
corporation (“Purchaser”). Capitalized terms used but not otherwise defined
herein have the meanings set forth in Section 1 below.

RECITALS

WHEREAS, Seller and Purchaser are parties to that certain Stock Purchase
Agreement, dated as of July 23, 2016, by and between Seller and Purchaser (the
“Purchase Agreement”);

WHEREAS, Seller and the Company are parties to that certain Reorganization
Agreement, dated as of July 23, 2016, by and between Seller and the Company (the
“Reorganization Agreement”);

WHEREAS, Seller and Purchaser are, contemporaneously with the execution of this
Agreement, entering into an Amendment to Stock Purchase Agreement, dated as of
the date hereof (the “Amendment to Purchase Agreement”);

WHEREAS, Seller, Purchaser and the Company are, contemporaneously with the
execution of this Agreement, entering into an Amendment to Reorganization
Agreement, dated as of the date hereof (the “Amendment to Reorganization
Agreement”); and

WHEREAS, subject to the terms of this Agreement, the parties wish to settle all
potential disputes relating to, arising out of or in connection with the Data
Breaches, and therefore it is their intent to avoid the risk and expense of
litigation, and permanently to settle and resolve all disputes, matters, claims,
controversies, issues, assertions and causes of action among them, whether known
or unknown, which could have been alleged or asserted, by and between the
parties, without any admission of fault, liability or wrongdoing on the part of
any party, or any admission on the part of any party;

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth in this Agreement, the Amendment to Purchase
Agreement and the Amendment to Reorganization Agreement, all of which are being
executed contemporaneously, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

SECTION 1. Definitions. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings assigned to them in the Purchase Agreement, as
amended by the Amendment to Purchase Agreement, or the Reorganization Agreement,
as amended by the Amendment to Reorganization Agreement, as applicable.

SECTION 2. Settlement and Release of Claims. (a) In consideration of the mutual
representations, warranties, covenants, rights and agreements set forth in this
Agreement,



--------------------------------------------------------------------------------

as well as the consideration set forth in the Amendment to Purchase Agreement
and the Amendment to Reorganization Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which all parties hereby
acknowledge, effective as of the Effective Date and to the fullest extent
permitted by applicable Law, except as set forth in Section 2(d) or (e) of this
Agreement, Purchaser, on its own behalf and on behalf of its Subsidiaries and
other Affiliates (including, from and after the Closing, the Company and its
Subsidiaries), and its and their respective Representatives and the respective
heirs, executors, administrators, successors and assigns of each of the
foregoing (collectively, the “Releasing Parties”), hereby releases and
discharges any and all past, present or future claims, rights, orders, causes of
action, suits, liabilities, debts, dues, sums of money, accounts, actions,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
counterclaims, cross-claims, defenses, obligations, promises, costs, damages,
judgments, extents, executions, losses and demands of any kind, nature or
description in any forum whatsoever, whether presently known or unknown, accrued
or not accrued, foreseen or unforeseen, matured or not matured, patent or
latent, suspected or claimed (“Claims”), which Purchaser or any of the Releasing
Parties ever had, now has or hereafter can, shall or may have against Seller or
any of its Subsidiaries and other Affiliates, and its and their respective
stockholders and Representatives and the respective heirs, executors,
administrators, successors and assigns of each of the foregoing (collectively,
the “Released Parties”), for, upon or by reason of any matter, cause or thing
whatsoever from the beginning of the world, whether in contract, tort, law,
equity or otherwise, arising out of, relating to, in connection with or based in
any way on the Data Breaches (collectively, the “Released Claims”), including,
for the avoidance of doubt, tort claims (including fraudulent inducement,
fraudulent concealment and negligent misrepresentation), contract claims,
warranty claims, statutory claims, declaratory judgment actions, counterclaims,
cross-claims and third-party claims.

(b) In furtherance of the foregoing, and without limiting the generality
thereof, except as set forth in Section 2(d) or (e) of this Agreement,
Purchaser, on behalf of itself and the other Releasing Parties, hereby releases
Seller and the other Released Parties from any and all Claims, whether in
contract, tort, law, equity or otherwise, that any of the Data Breaches, or any
matter arising out of, relating to, in connection with or based in any way on
any of the Data Breaches, constitutes a breach of Contract, fraud or negligent
misrepresentation warranting the failure, breach or rescission of the Purchase
Agreement or any other monetary damages or remedies.

(c) In connection with the waiver and release set forth in this Section 2,
Purchaser hereby expressly acknowledges present uncertainty about the facts
concerning the Knowledge of Seller and the knowledge of any of Seller’s
directors, officers, employees or independent contractors, or any recklessness
or negligence by Seller or any of its directors, officers, employees or
independent contractors with respect to the existence of Data Breaches at the
time of the signing of the Purchase Agreement, and that Purchaser may hereafter
discover facts in addition to and/or different from those now known or believed
to be true with respect to such knowledge, recklessness or negligence. Purchaser
also expressly acknowledges present uncertainty as to the number, nature and
extent of Data Breaches, and that Purchaser may hereafter discover facts in
addition to and/or different from those now known or believed to be true
regarding any Data Breaches. Purchaser expressly acknowledges these
uncertainties and nonetheless fully, finally and forever releases, on behalf of
itself and the other Releasing Parties, all Released Parties from any and all
Released Claims as set forth in this Section 2, except as

 

2



--------------------------------------------------------------------------------

expressly set forth in Section 2(d) or (e). No such present or future
development, discovery or disclosure of facts related to any Data Breaches,
including any purported knowledge, recklessness or negligence by Seller, its
directors, officers, employees or its independent contractors, shall provide
grounds for rescission of this Agreement.

(d) Notwithstanding anything to the contrary, “Released Claims” shall not
include or limit in any manner whatsoever (i) any obligations under this
Agreement, under Section 4.21 of the Purchase Agreement (for the avoidance of
doubt, including any remedies for any breaches of representations contained
herein or in Section 4.21(d) of the Purchase Agreement), as amended by the
Amendment to Purchase Agreement, or under the last sentence of Section 4.03(a)
of the Purchase Agreement, as amended by the Amendment to Purchase Agreement, or
(ii) any indemnification or other obligations with respect to the User Security
Liabilities under the Reorganization Agreement, as amended by the Amendment to
Reorganization Agreement, or any Claim to interpret, for breach of or to enforce
any such obligations referred to in clauses (i) and (ii).

(e) Notwithstanding anything to the contrary, the releases set forth in this
Section 2, and the definition of “Released Claims”, shall not include or limit
in any manner whatsoever any Claims that any Data Breaches, other than the
Excluded Matters, individually or in the aggregate, constitute or would
reasonably be expected to constitute, or have contributed to or would reasonably
be expected to contribute to, a Business Material Adverse Effect, which
Purchaser reserves the right to assert, and, for the avoidance of doubt, Data
Breaches other than the Excluded Matters shall not be disregarded for purposes
of (i) the conditions set forth in Sections 5.02(a)(iii), 5.02(a)(iv) and
5.02(b) of the Purchase Agreement, as amended by the Amendment to Purchase
Agreement, to the obligations of Purchaser thereunder to consummate the Closing
and purchase the Shares or (ii) the right of Purchaser to terminate the Purchase
Agreement, as amended by the Amendment to Purchase Agreement, pursuant to
Section 6.01(d)(i) thereof.

(f) The parties intend Sections 2(a), (b) and (c) to establish a general release
covering the subject matter hereof, and subject to the terms hereof (including
Sections 2(d) and (e)). Except as expressly set forth in Section 2(d) or (e),
those releases include, to the maximum extent permitted by Law, and subject to
the terms hereof, unknown claims and Liabilities. Each party hereto hereby
acknowledges that it has read and is familiar with California Civil Code
Section 1542, which states as follows: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” Subject to the terms
of this Section 2, Purchaser, on behalf of itself and the other Releasing
Parties, does hereby knowingly and expressly waive and relinquish all rights and
benefits which it or any other Releasing Party has or may have under California
Civil Code Section 1542 (or any similar Law of any other country, state,
territory or jurisdiction) to the fullest extent that it may lawfully waive such
rights and benefits. Subject to the terms of this Section 2, in connection with
the waiver and relinquishment set forth in this Section 2, Purchaser, on behalf
of itself and the other Releasing Parties, acknowledges that it or any other
Releasing Party may hereafter discover facts in addition to and/or different
from those now known or believed to be true, but that notwithstanding that fact,
it is Purchaser’s intention, on

 

3



--------------------------------------------------------------------------------

behalf of itself and the other Releasing Parties, hereby to fully, finally and
forever release all of the Released Claims, known or unknown, suspected or
unsuspected, which now exist, may in the future exist or heretofore have existed
between Purchaser and any Releasing Party, on the one hand, and Seller and any
other Released Party, on the other hand, and that in furtherance of such
intention, the releases given herein will be and remain in effect as full and
complete releases, notwithstanding the discovery or existence of any such
additional or different facts.

SECTION 3. Covenant Not to Sue. (a) Purchaser, on behalf of itself and the other
Releasing Parties, covenants not to bring or join any Released Claim against any
Released Party before any Governmental Authority in any jurisdiction, whether as
a cause of action, counterclaim, Action, defense or otherwise; provided, that
this Section 3(a) shall not apply to the defense of any Action if such Action
has been initiated by any Released Party against a Releasing Party. Seller and
each other Released Party may plead this Agreement as a complete bar to any
claim or defense brought in derogation of this covenant not to sue.

(b) Nothing in this Section 3 shall preclude any party from initiating any
proceeding to interpret, for breach of or to enforce the terms of this
Agreement.

SECTION 4. Representations and Warranties. (a) Each of Seller and the Company
hereby represents and warrants to Purchaser as follows:

(i) It is a corporation duly organized, validly existing, and in good standing
and has corporate power and authority to enter into, execute and deliver this
Agreement, and to perform its obligations hereunder.

(ii) The execution, delivery and performance of this Agreement has been duly
authorized by all necessary corporate proceedings on its part, and the actions
contemplated by this Agreement are authorized and permitted to be undertaken
pursuant to its organizational and operational documents.

(iii) The person signing this Agreement on its behalf has the authority to
execute this Agreement and thereby bind it to the terms of this Agreement.

(iv) This Agreement has been duly and validly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, general equity principles, other similar Laws of general application
affecting enforcement of creditors’ rights generally and rules of Law governing
specific performance, injunctive relief and other equitable remedies.

(v) Seller has relied solely upon the advice and analysis of its own independent
counsel in order for Seller to enter this Agreement, and Seller, on its own
behalf and on behalf of the Released Parties, acknowledges that, except for the
representations and warranties of Purchaser expressly set forth in Section 4(b),
none of Purchaser, its Subsidiaries, Affiliates or any of their Representatives
or the Releasing Parties makes or has made, and Seller and the Released Parties
have not relied on, any representation or warranty, either express or implied,
by any such Person in connection

 

4



--------------------------------------------------------------------------------

with Seller’s entering into this Agreement. Any other purported representation
or warranty in connection with Seller’s entering into this Agreement, whether
written or oral, is hereby expressly disclaimed.

(b) Purchaser hereby represents and warrants to Seller as follows:

(i) Purchaser is a corporation duly organized, validly existing, and in good
standing and has corporate power and authority to enter into, execute and
deliver this Agreement, and to perform its obligations hereunder, including
releasing Released Claims as set forth in Section 2.

(ii) The execution, delivery and performance of this Agreement has been duly
authorized by all necessary corporate proceedings on Purchaser’s part, and the
actions contemplated by this Agreement are authorized and permitted to be
undertaken pursuant to Purchaser’s organizational and operational documents.

(iii) The person signing this Agreement on behalf of Purchaser has the authority
to execute this Agreement and thereby bind Purchaser to the terms of this
Agreement.

(iv) This Agreement has been duly and validly executed and delivered by
Purchaser and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, general equity principles, other similar Laws of general
application affecting enforcement of creditors’ rights generally and rules of
Law governing specific performance, injunctive relief and other equitable
remedies.

(v) Purchaser has no claims of any type pending against Seller or any Person,
collectively or individually, directly or derivatively, in judicial,
governmental or other regulatory bodies, relating to any of the Data Breaches,
the Purchase Agreement or the Reorganization Agreement.

(vi) Purchaser is the sole and absolute owner of each and every of the Released
Claims that it has released herein, and it has not sold, assigned, transferred,
conveyed or otherwise assigned or disposed of any portion of the Released
Claims, or any of its interests therein, to any Person.

(vii) Purchaser acknowledges and agrees that, to the extent permitted by
applicable Law, Purchaser’s intention, by entering into this Agreement, is to
release any and all Released Claims on behalf of all Releasing Parties as
provided in this Agreement and to agree to any and all provisions applicable to
the Releasing Parties as set forth in this Agreement, and that, upon execution
by Purchaser, to the extent permitted by applicable Law, this Agreement shall be
binding upon all Releasing Parties, without the need for accession or
ratification hereof by any Releasing Party or any other Person. Purchaser agrees
that it shall cause each of the Releasing Parties to comply with and be bound by
the terms of the Agreement to the fullest extent permitted by Law.

 

5



--------------------------------------------------------------------------------

(viii) Purchaser has relied solely upon the advice and analysis of its own
independent counsel in order for Purchaser to enter this Agreement, and
Purchaser, on its own behalf and on behalf of the Releasing Parties,
acknowledges that, except for the representations and warranties of Seller
expressly set forth in Section 4(a), none of Seller, its Subsidiaries,
Affiliates or any of their Representatives makes or has made, and Purchaser and
the Releasing Parties have not relied on, any representation or warranty, either
express or implied, as to the accuracy or completeness of any of the information
provided or made available to Purchaser or any of the other Releasing Parties in
connection with Purchaser’s entering into this Agreement and agreeing to the
settlement and releases set forth herein. Without limiting the generality of the
foregoing, except for the representations and warranties made by Seller in
Section 4(a), none of Seller nor any of the other Released Parties makes or has
made, and Purchaser and the Releasing Parties have not relied on, any
representation or warranty in connection with Purchaser’s entering into this
Agreement and agreeing to the settlement and releases set forth herein with
respect to (A) this Agreement, (B) the facts of any of the Data Breaches,
(C) potential legal or monetary liabilities arising out of any of the Data
Breaches, (D) the contemporaneous knowledge of any Released Party concerning any
of the Data Breaches or (E) the accuracy or completeness of any material,
document or information made available or communicated to Purchaser or any other
Releasing Party relating to any of the Data Breaches. Any other purported
representation or warranty in connection with Purchaser’s entering into this
Agreement and agreeing to the settlement and releases set forth herein, whether
written or oral, is hereby expressly disclaimed.

SECTION 5. No Admission of Liability. (a) Neither the negotiation, execution nor
performance of this Agreement, nor any provision hereof nor acts undertaken
pursuant to it, shall be construed as an admission or evidence of liability,
wrongdoing or fault whatsoever on the part of any party or Person. Each party
expressly denies and specifically disclaims any liability, wrongdoing or fault
on the part of itself and its present and former directors, officers, employees
and agents in connection with the subject matter of this Agreement.

(b) Each party acknowledges that the policies concerning settlement agreements
contained in Federal Rule of Evidence 408, Delaware Uniform Rule of Evidence 408
and any other state, regulatory or foreign equivalent of Federal Rule of
Evidence 408 limit the admissibility of this Agreement. Neither this Agreement,
nor the fact of its execution, nor any of its provisions, shall be offered or
received into evidence in any action or proceeding of any nature or otherwise
referred to or used in any manner in any court or tribunal, except in a
proceeding to interpret, for breach of or to enforce the terms of this Agreement
or any of the Transaction Documents.

SECTION 6. Unknown Facts; Mistakes of Fact or Law. (a) Each party acknowledges
that it may hereafter discover facts different from, or in addition to, those
that it now knows or believes to be true with respect to the Released Claims,
and agrees that this Agreement and the releases contained herein shall be and
remain effective in all respects, notwithstanding such different or additional
facts and subsequent discovery thereof.

(b) With the exception of the warranties and representations made in Section 4,
in entering into this Agreement and the settlement contemplated herein, each
party

 

6



--------------------------------------------------------------------------------

assumes the risk of any misrepresentations, concealment or mistake. If any party
should subsequently discover that any fact relied upon it by it entering into
this Agreement was untrue, or that any fact was concealed from it, or that its
understanding of the facts or of the law was incorrect, with the exception of
the warranties and representations made in Section 4, such party shall not be
entitled to any relief in connection therewith, including any alleged right or
claim to set aside or rescind this Agreement. This Agreement is intended to be
and is final and binding between the parties hereto, regardless, to the fullest
extent permitted by Law, of any claims of fraud (including fraudulent inducement
and fraudulent concealment), misrepresentations, promise made, lack of intention
to perform, concealment of facts, or mistakes of fact or law.

SECTION 7. Miscellaneous. (a) Survival. The rights and obligations of each of
the parties under this Agreement will survive the Closing indefinitely.

(b) Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns. Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned, in
whole or in part, by operation of Law or otherwise, by any party without the
prior written consent of the other parties. Any purported assignment in
contravention of this Section 7(b) shall be null and void.

(c) Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

(d) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future Laws effective during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof, and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

(e) No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their permitted assigns and (subject to Section 10.5 of the
Reorganization Agreement, as amended by the Amendment to Reorganization
Agreement) nothing herein, express or implied, shall give or be construed to
give to any Person, other than the parties hereto and such permitted assigns,
any legal or equitable rights hereunder; provided, however, that the Released
Parties shall be third-party beneficiaries of this Agreement and shall have the
right to enforce the terms and provisions hereof.

(f) Governing Law and Jurisdiction. This Agreement shall be governed by, and
construed and enforced in accordance with, the Laws of the State of Delaware,
without regard to any choice or conflict of Law provision or rule (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of Delaware. In
addition, each of the parties (i) submits to the exclusive personal jurisdiction
of the Delaware Court of Chancery, any other court of the State of Delaware or
any federal court sitting in the State of Delaware in the event that any dispute
(whether in contract,

 

7



--------------------------------------------------------------------------------

tort or otherwise) arises out of this Agreement; (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court; (iii) agrees that it will not bring any Action
relating to this Agreement in any court other than the Delaware Court of
Chancery, any other court of the State of Delaware or any federal court sitting
in the State of Delaware; and (iv) agrees that it will not seek to assert by way
of motion, as a defense or otherwise, (A) that any such Action is brought in an
inconvenient forum, (B) that any such Action should be transferred or removed to
any court other than one of the above-named courts, (C) that any such Action
should be stayed by reason of the pendency of some other Action in any court
other than one of the above-named courts or (D) that this Agreement or the
subject matter hereof may not be enforced in or by the above-named courts. Each
party hereto agrees that service of process upon such party in any such Action
shall be effective if notice is given in accordance with Section 7(k).
Notwithstanding the foregoing in this Section 7(f), a party may commence any
Action in any court other than the above-named courts solely for the purpose of
enforcing an order or judgment issued by one of the above-named courts relating
to any dispute (whether in contract, tort or otherwise) arising out of this
Agreement.

(g) Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(h) Specific Performance. The parties agree that irreparable harm for which
monetary damages, even if available, would not be an adequate remedy would occur
in the event that the parties do not perform the provisions of this Agreement
(including failing to take such actions as are required of such party hereunder
to consummate this Agreement) in accordance with its specified terms or
otherwise breach such provisions. Accordingly, the parties acknowledge and agree
that the parties shall be entitled to an injunction, specific performance and
other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, in addition to any other remedy to
which they are entitled at law or in equity. Each of the parties agrees that it
will not oppose the granting of an injunction, specific performance or other
equitable relief on the basis that any other party has an adequate remedy at law
or that any award of specific performance is not an appropriate remedy for any
reason at law or in equity. Any party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement shall not be required to provide any bond or other
security in connection with any such order or injunction.

(i) Headings. The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
hereof.

(j) Counterparts. The parties hereto may execute this Agreement in one or more
counterparts, and each fully executed counterpart shall be deemed an original
but all of which taken together shall constitute one and the same agreement.

(k) Notices. Should any notice be required with respect to this Agreement, such
notice shall be in writing and be given in person or by means of electronic
mail, facsimile or other means of wire transmission (with request for assurance
of receipt in a manner typical with respect to communications of that type), by
overnight courier or by mail, and shall become

 

8



--------------------------------------------------------------------------------

effective: (i) on delivery if given in person; (ii) on the date of transmission
if sent by electronic mail, facsimile or other means of wire transmission;
(iii) one (1) Business Day after delivery to the overnight service; or
(iv) three (3) Business Days after being mailed, with proper postage and
documentation, for first-class registered or certified mail, prepaid. Notices
shall be addressed as follows:

 

  (i) If to Seller or, prior to the Closing, the Company, to:

 

Yahoo! Inc. 701 First Avenue Sunnyvale, CA 94089 Facsimile: (408) 349-3510 Attn:
General Counsel and Secretary Email: rbell@yahoo-inc.com with a copy to (which
copy shall not constitute notice): Skadden, Arps, Slate, Meagher & Flom LLP Four
Times Square New York, NY 10036 Facsimile: (212) 735-2000 Attn:   Marc R. Packer
  Michael J. Mies Email:   Marc.Packer@skadden.com   Michael.Mies@skadden.com
with a further copy to (which copy shall not constitute notice): Cravath,
Swaine & Moore LLP Worldwide Plaza 825 8th Ave New York, NY 10019 Facsimile:
(212) 474-3700 Attn:   Faiza J. Saeed   Eric L. Schiele Email:  
FSaeed@cravath.com   ESchiele@cravath.com with a further copy to (which copy
shall not constitute notice):

Wilson Sonsini Goodrich & Rosati, Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Facsimile: (650) 493-6811

Attn:   Larry Sonsini Email:   LSonsini@wsgr.com

 

9



--------------------------------------------------------------------------------

  (ii) If to Purchaser or, after the Closing, the Company, to:

 

Verizon Communications Inc.

One Verizon Way, VC44E239

Basking Ridge, NJ 07920

Facsimile: 908-766-3818

Attn:   William L. Horton, Jr., Senior Vice President, Deputy General   Counsel
and Corporate Secretary   Michael Rosenblat, Vice President, Associate General
Counsel Email:  

william.horton@verizon.com

michael.rosenblat@verizon.com

with a copy to (which copy shall not constitute notice):

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Facsimile: (212) 403-2000

Attn:   Daniel A. Neff   Steven A. Rosenblum   David E. Shapiro   Edward J. Lee
Email:   DANeff@wlrk.com   SARosenblum@wlrk.com   DEShapiro@wlrk.com  
EJLee@wlrk.com

provided, however, that if any party shall have designated a different address
by notice to the other, then notices shall be addressed to the last address so
designated.

(l) Construction. The language in all parts of this Agreement shall be
construed, in all cases, according to its fair meaning. The parties hereto
acknowledge that each party and its counsel have reviewed and revised this
Agreement and that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Words in the singular shall be deemed to
include the plural and vice versa and words of one gender shall be deemed to
include the other gender as the context requires. The terms “hereof,” “herein,”
and “herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement. Section references are to the Sections to this
Agreement unless otherwise specified. Unless otherwise stated, all references to
any Contract shall be deemed to include the schedules to such Contract. The word
“including” and words of similar import when used in this Agreement mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified. The word “or” shall not be exclusive. Unless otherwise
specified in a particular case, the word “days” refers to calendar days.
References herein to any Law shall be deemed to refer to such Law as it may be
amended, modified or supplemented from time to time, unless otherwise specified.
All references to “dollars” or “$” shall be deemed references to the lawful
money of the United States of America.

 

10



--------------------------------------------------------------------------------

(m) Entire Agreement. This Agreement, along with the Purchase Agreement, as
amended by the Amendment to Purchase Agreement, the Reorganization Agreement, as
amended by the Amendment to Reorganization Agreement, the other Transaction
Documents and the Confidentiality Agreement, constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
prior understanding, agreements or representations by or between the parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

(n) Counsel. Each party acknowledges and represents that it has been represented
by counsel of its own choice throughout the arm’s-length negotiations that
preceded the execution of this Agreement and in connection with the preparation
and execution of this Agreement. Each party further acknowledges and represents
that it has reviewed this Agreement with its counsel and that each party
understands the terms of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their duly authorized representatives as of the date first
written above.

 

YAHOO! INC.   by  

/s/ Marissa A. Mayer

    Name:   Marissa A. Mayer     Title:   CEO & President YAHOO HOLDINGS, INC.  
by  

/s/ Kenneth A. Goldman

    Name:   Kenneth A. Goldman     Title:   President, Chief Financial Officer &
Treasurer

[Signature Page to Settlement and Release Agreement]



--------------------------------------------------------------------------------

VERIZON COMMUNICATIONS INC.   by   /s/ Craig Silliman     Name:   Craig Silliman
    Title:  

Executive Vice President – Public

Policy and General Counsel

[Signature Page to Settlement and Release Agreement]